This case was originally affirmed. Appellant filed his regular, full and complete motion for rehearing. *Page 153 
An opinion based in part upon failure to observe fully a contention made by the State, — was written by this court reversing the case, but later, our attention being called to the omission by the State, said opinion of reversal was withdrawn, and appellant's motion for rehearing was overruled. He now files an application and seeks to have us hold same as an original motion for rehearing. We must decline to so hold.
This application for leave to file a second motion for rehearing presents only the grounds set up in the original motion for rehearing and argues same at some greater length and more extensively. We cannot give consideration to same without being shown that our former opinion was based upon some misapprehension, or failure to consider some matter of gravity and serious enough to have called for a reversal. We believe that in our judgment of affirmance, and in our opinion overruling appellant's motion on rehearing, we fully considered all the matters of importance. So believing appellant's application for leave to file second motion for rehearing will be denied.
Denied.